DETAILED ACTION
The Final Rejection dated 03/04/22 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/25/22 have been fully considered and are persuasive. Therefore, the Final Rejection dated 03/04/22 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558) and Otzurk (Pub No 20180139772).

 Regarding claim 9, 
 	Applicant argues Here, the Office’s characterization of Wu’s “inactive state” (in accordance with Wu’s reliance upon “the 3rd Generation Partner[ship] Project (3GPP)”) as the claimed “not in a discontinuous reception (DRX) active state” violates the case law discussed in Section 2111 of the MPEP at least because the Office construction is not “in light of the specification as it would be interpreted by one of ordinary skill in the art’ and is not “consistent with the use of the claim term in the specification and drawings,” as explained above.
 	The Examiner relies on newly cited prior art Otzurk to teach the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-9, 11, 14-15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558), and Otzurk (Pub No 20180139772).

Regarding claim 1,
 	Ahn teaches a method comprising: 
 	transmitting, by a wireless device and based on a beam failure, a preamble associated with(interpreted as The UE, which is UL-synchronized, transmits a scheduling request by a scheduling request preamble. The scheduling request preamble is set by the upper layer and is used exclusively for beam recovery. Upon receiving this request, the BS may initialize a BSI report procedure, see para [0092]).
	after transmitting the preamble, receiving via a downlink control channel the downlink control information (DCI associated with the preamble; (interpreted as When the BS recognizes the dedicated scheduling request as a request for a BRRS resource, the BS allocates a BRRS resource to the UE through BRRS related DCI (S920). The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see para [0105])
 	Ahn however does not teach receiving via a downlink control channel and during a discontinuous reception (DRX) inactive state downlink control information (DCI); 
 	receiving based on one or more downlink assignments indicated by the DCI, on or more downlink packets.

 	Wu teaches receiving via a downlink control channel and during a inactive state downlink control information (DCI); (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see para [0049])  	receiving based on one or more downlink assignments indicated by the DCI, on or more downlink packets. (interpreted as Step S204, the UE performs an operation of receiving the data packet sent by the base station according to the DCI, see para [0050]).
 	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn with the receiving during DCI during inactive period as taught Wu to save signaling overhead by not switching between states frequently.
 	However Ahn in view of Wu do not teach discontinuous reception (DRX)
 	Otzurk teaches discontinuous reception (DRX) (interpreted as a UE may be configured with a sTTI DRX configuration, in which the UE may enter a first DRX sleep period 405-a followed by a first DRX monitoring period 410-a, followed by a second DRX sleep period 405-b and a second DRX monitoring period 410-b, see para [0072]).
 	It would have been obvious to one of ordinary skill in the art to combine the inactive state taught by Ahn in view of Wu with the DRX inactive state taught by Otzurk since it is desirable to utilize DRX and provide the capability for communications using different TTI lengths.
 
Regarding claim 4,
 	Ahn in view of Wu and Otzurk teaches the method of claim 1, further comprising: determining, based on the receiving the DCI, a beam for a transmission to a base station. (interpreted as The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105])

Regarding claim 5,
 	Ahn in view of Wu and Otzurk teaches the method of claim 1, wherein the transmitting the preamble comprises: transmitting, to a base station, the preamble via a physical random access channel. (interpreted as hird, when the dedicated scheduling request is defined as an RACH preamble, the BS allocates a feedback resource to the UE through an RACH response in response to the scheduling request. The UE feeds back the beam related information using the resource defined in the RACH response, see Ahn para [0111]).

Regarding claim 7,
 	Ahn in view of Wu and Lee teaches the method of claim 6, further comprising:
after the expiration of the first timer, starting a second timer; and
based on an expiration of the second timer, stopping the monitoring the downlink control channel. (interpreted as UE may enter a first DRX sleep period 405-a followed by a first DRX monitoring period 410-a, followed by a second DRX sleep period 405-b, see Otzurk para [0101]). 

Regarding claim 8,
 	Ahn in view of Wu and Otzurk teaches the method of claim 1, further comprising: determining a time window for monitoring the DCI associated with the preamble wherein the time window at least partially overlaps in time with a DRX inactive time (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see Wu para [0049])


Regarding claim 9,
 	Ahn teaches a method comprising:
 	transmitting, by a wireless device, an uplink signal associated with beam management;(interpreted as the UE, which is UL-synchronized, transmits a scheduling request by a scheduling request preamble. The scheduling request preamble is set by the upper layer and is used exclusively for beam recovery. Upon receiving this request, the BS may initialize a BSI report procedure, see para [0092]).
 	However, Ahn does not teach 
 	based on determining that the wireless device is not in a discontinuous reception (DRX) active state: 
 		stopping monitoring a first downlink control channel for downlink control information (DCI) not associated with beam management; and
  	receiving, via a second downlink control channel, DCI associated with the uplink signal; and 	
 	receiving, based on one or more downlink assignments indicated by the DCI associated with the uplink signal, one or more downlink packets.
 	
 	Wu teaches based on determining that the wireless device is not in a discontinuous reception (DRX) active state: 
	 	receiving, via a second downlink control channel, DCI associated with the uplink signal; and (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see para [0049])
 	receiving, based on one or more downlink assignments indicated by the DCI associated with the uplink signal, one or more downlink packets. (interpreted as Step S204, the UE performs an operation of receiving the data packet sent by the base station according to the DCI, see para [0050]).
 	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn with the receiving during DCI during inactive period as taught Wu to save signaling overhead by not switching between states frequently.
 	However, Ahn in view of Wu do not teach stopping monitoring a first downlink control channel for downlink control information (DCI) not associated with beam management.
 	
 	Ozturk teaches stopping monitoring a first downlink control channel for downlink control information (DCI) not associated with beam management (interpreted as a first PDCCH transmission 425-a occurs during first DRX sleep period 405-a, and would not be received at the UE, see para [0072]. Also see The base station 105-b may transmit PDCCH 925, which may include downlink control information (DCI) that indicates a grant of resources for one or more transmissions that may use different TTI lengths, see para [0085]).
 	It would have been obvious to one of ordinary skill in the art to combine the DCI during a PDDCH taught by Ahn in view of Wu with a DRX sleep period as taught by Otzurk since it is known in the art to enter a sleep period to conserve power energy when not engaging in active communications.  

Regarding claim 11,
 	Ahn in view of Wu and Otzurk teaches the method of claim 9, further comprising:
 	determining, based on the receiving the DCI associated with the uplink signal, a beam for a transmission to a base station. (interpreted as The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105]).

Regarding claim 14,
 	Ahn in view of Wu and Otzurk teaches the method of claim 9, further comprising: sending, to a base station and based on the one or more downlink beam management parameters, one or more of: a beam report; or a physical random access channel signal. (interpreted as The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105])

Regarding claim 15,
 	Ahn in view of Wu and Otzurk teaches a method comprising:
 	receiving, by a wireless device, first downlink control information (DCI) associated with uplink beam management and indicating one or more uplink beam management parameters; transmitting, based on the first DCI, an uplink signal; (interpreted as When the BS recognizes the dedicated scheduling request as a request for a BRRS resource, the BS allocates a BRRS resource to the UE through BRRS related DCI (S920). The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see para [0105]).
 	However Ahn does not teach based on the transmitting the uplink signal, starting a timer; and
 	receiving, during a discontinuous reception (DRX) inactive state after the starting the timer and prior to an expiration of the timer, a downlink control channel for second DCI associated with the uplink beam management, wherein the second DCI is received via a downlink control;

 	Wu Embodiment A teaches 
 	receiving, during a discontinuous reception (DRX) inactive state after the starting the timer and prior to an expiration of the timer, a downlink control channel for second DCI associated with the uplink beam management, wherein the second DCI is received via a downlink control; (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see para [0049])
	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn with the receiving during DCI during inactive period as taught Wu to save signaling overhead by not switching between states frequently.
 	However they do not teach based on the transmitting the uplink signal, starting a timer; and
 	Wu Embodiment B teaches based on the transmitting the uplink signal, starting a timer; and (interpreted as Optionally, the UE starts a retransmission timer after sending the uplink data, see para [0075])
	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn in view of Wu with the timer for receiving after transmitting taught by Wu since it is known in the art of communications to use timers to not wait for transmissions indefinitely and to retransmit information in case of failure in the first transmission.

Regarding claim 17,
 	 Ahn in view of Wu and Otzurk teaches the method of claim 15, further comprising: determining, based on the detecting the second DCI, a beam for a transmission to a base station. (interpreted as when the dedicated scheduling request is defined as an RACH preamble, the BS allocates a feedback resource to the UE through an RACH response in response to the scheduling request. The UE feeds back the beam related information using the resource defined in the RACH response, see Ahn para [0111]).

Regarding claim 18,
 	 Ahn in view of Wu and Otzurk teaches the method of claim 15, further comprising: wherein the monitoring the downlink control channel for the second DCI is after the starting the timer and before an expiration of the timer (interpreted as Optionally, the UE starts a retransmission timer after sending the uplink data, see Wu para [0075])

Regarding claim 19,
 	 Ahn in view of Wu and Otzurk teaches the method of claim 15, further comprising: monitoring, during the DRX inactive state, the downlink control channel for the second DCI; and(interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see Wu para [0049])based on an expiration of the timer, stopping the monitoring the downlink control channel for the second DCI. (interpreted as UE may enter a first DRX sleep period 405-a followed by a first DRX monitoring period 410-a, followed by a second DRX sleep period 405-b, see Otzurk para [0101]).

Regarding claim 20,
 	 Ahn in view of Wu and Otzurk teaches the method of claim 15, further comprising: sending, to a base station and based on the at least one of the one or more uplink beam management parameters, one or more sounding reference signals (interpreted as When the BS recognizes the dedicated scheduling request as a request for a BRRS resource, the BS allocates a BRRS resource to the UE through BRRS related DCI (S920). The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105]).

Regarding claims 21-23
 	Ahn in view of Wu and Otzurk teaches the method of claim 1, wherein the DRX inactive state is according to 3rd Generation Partnership Project (3GPP) standards (interpreted as 3GPP LTE, Ahn para [0030])

Claim 2-3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558), Otzurk (Pub No 20180139772), and Luo (Pub No 20190059129) 

Regarding claim 2,
 	Ahn in view of Wu and Otzurk teaches the method of claim 1, further comprising: receiving, during a first time period, messages indicating one or more preambles associated with beam failure recovery; and
 	receiving, during a second time period, messages indicating the one or more parameters associated with a DRX operation. (interpreted as the UE, which is UL-synchronized, transmits a scheduling request by a scheduling request preamble. The scheduling request preamble is set by the upper layer and is used exclusively for beam recovery. Upon receiving this request, the BS may initialize a BSI report procedure, see para [0092] [0111]. It would have been obvious to perform the system of Ahn any number of times.).

 	However do not teach one or more first radio resource control (RRC) messages;
 	one or more second RRC;
 	Luo teaches one or more first radio resource control (RRC) messages;
 	one or more second RRC;(interpreted as the second set of RACH parameters 1812a-b via a PBCH, a control channel, a remaining minimum system information (RMSI) message, another system information (OSI) message, a RRC message, a handover message, or any combination thereof, see Islam para [0227], para [0079])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the RRC as taught by Luo since it would have been a simple substitution of using RRC messages as taught by Luo to configure the connection.

Regarding claim 3 and 16,
 	Ahn in view of Wu, Otzurk, and Luo teaches the method of claim 2, wherein the first time period is after the second time period (interpreted as the base station 1802 may signal the first set of RACH parameters 1810a-b and the second set of RACH parameters 1812a-b., see Luo para [0227])

Regarding claim 10,
 	Ahn teaches a method of claim 9, further comprising:
 	receiving one or more messages comprising one or more downlink beam management parameters; and
 	receiving, after receiving the one or more messages, o messages comprising one or more DRX parameters. (interpreted as The UE, which is UL-synchronized, transmits a scheduling request by a scheduling request preamble. The scheduling request preamble is set by the upper layer and is used exclusively for beam recovery. Upon receiving this request, the BS may initialize a BSI report procedure, see para [0092] [0111]. It would have been obvious to perform the system of Ahn any number of times.).

 	However do not teach one or more first radio resource control (RRC) messages;
 	one or more second RRC;
 	Luo teaches one or more first radio resource control (RRC) messages;
 	one or more second RRC;(interpreted as the second set of RACH parameters 1812a-b via a PBCH, a control channel, a remaining minimum system information (RMSI) message, an other system information (OSI) message, a RRC message, a handover message, or any combination thereof, see Islam para [0227], para [0079])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the RRC as taught by Luo since it would have been a simple substitution of using RRC messages as taught by Luo to configure the connection.


Claim 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558), Otzurk (Pub No 20180139772), and Lee (Pat No 9456419).

Regarding claim 6,
 	Ahn in view of Wu and Otzurk teaches the method of claim 1, however does not teach further comprising: starting a first timer; and 
 	monitoring after an expiration of the first timer, the downlink control channel.
 	Lee teaches starting a first timer; and 
 	monitoring after an expiration of the first timer, the downlink control channel. (interpreted as If the drx-Inactivity timer expires or if a DRX command is received from the eNB, the UE transitions to a short DRX cycle (step S620). Then, the drx-shortCycle timer (also referred to as a second timer or a DRX cycle timer) starts, see para [0097]. Also see The UE starts onDurationTimer at the configured subframe for the configured time to monitor the PDCCH, see para [0132]. Also see When the DRX is configured, the UE may monitor the PDCCH only in the on-duration and may not monitor the PDCCH in the off-duration, see para [0054]. Also see inactivity timer see para [0057]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the timers taught by Lee since it is known in the art of communications to use timers for controlling transmissions.

Regarding claim 12,
 	Ahn in view of Wu and Otzurk teaches method of claim 9, however do not teach further comprising: starting a first timer; and monitoring, after an expiration of the first timer, the second downlink control channel for the DCI associated with the uplink signal.

Lee teaches further comprising: starting a first timer; and 
 	monitoring, after an expiration of the first timer, the second downlink control channel for the DCI associated with the uplink signal. (interpreted as If the drx-Inactivity timer expires or if a DRX command is received from the eNB, the UE transitions to a short DRX cycle (step S620). Then, the drx-shortCycle timer (also referred to as a second timer or a DRX cycle timer) starts, see para [0097]. Also see The UE starts onDurationTimer at the configured subframe for the configured time to monitor the PDCCH, see para [0132]. Also see When the DRX is configured, the UE may monitor the PDCCH only in the on-duration and may not monitor the PDCCH in the off-duration, see para [0054]. Also see inactivity timer see para [0057]).

Regarding claim 13,
 	Ahn in view of Wu, Otzurk, and Lee teaches the method of claim 12, further comprising after the expiration of the first timer, starting a second timer; and
 	based on an expiration of the second timer, stopping the monitoring the second downlink control channel for the DCI associated with the uplink signal. (interpreted as UE may enter a first DRX sleep period 405-a followed by a first DRX monitoring period 410-a, followed by a second DRX sleep period 405-b, see Otzurk para [0101]). 
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the timers taught by Otzurk allow periods for receiving certain information so that the devices conserve energy and mitigate interference by not monitoring continuously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461   

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461